Citation Nr: 0401851	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from July 25, 1962 to 
October 1, 1962.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's certificate of death was received by the RO in 
Lincoln, Nebraska on March 28, 2003, two days after the 
appellant's appeal was certified, and the veteran's records 
were transferred, to the Board.  This additional evidence is 
pertinent to the claim for service connection for the cause 
of the veteran's death.  The RO must be afforded the 
opportunity to adjudicate the issue on appeal with 
consideration of this additional evidence.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The certificate of death reflects that the veteran died at 
the age of 59 due to natural causes.  Additional information 
surrounding the circumstances of the veteran's death would be 
useful in the adjudication of the appellant's claim. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the certifying 
official listed on the veteran's 
certificate of death, Sgt. K. Cole, Grand 
Island Police Department, 131 S. Locust, 
Grand Island, Nebraska 68801, and request 
that he submit reports of examination 
and/or investigation which document the 
certified cause of the veteran's death 
("natural causes" at the age of 59).  
If no such reports are available, 
documentation to this effect should be 
noted in the claims files. 

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death in light 
of the evidentiary record, to include the 
newly submitted death certificate of the 
veteran and any other information 
received surrounding the circumstances of 
his death.  If the appellant's claim is 
not resolved fully in her favor, she and 
her attorney must be issued a SSOC, which 
addresses all evidence submitted 
subsequent to the March 2003 statement of 
the case.  She should also be afforded 
the opportunity to respond to that SSOC 
before the claims files are returned to 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  No action is required of the appellant until 
further notice.  This case must be afforded expeditious 
treatment.


		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



